DETAILED ACTION

In the reply filed 3/16/2022, claim 1 is amended. Claims 1-7 are currently pending, with claims 3 and 4 withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani (US 7,703,780).

Regarding claim 1, Mizutani teaches: an in-wheel motor drive device, comprising: 
a wheel hub bearing portion that has a rotating wheel (20) integrally rotating with a wheel (10), a fixed wheel (180) facing the rotating wheel via a radial gap (see the space in which bearings 11, 12 are disposed), and a plurality of rolling elements (11, 12) interposed in the radial gap; 
a motor portion (70) that drives the rotating wheel; 
a casing (60) that houses a rotation transmission path from a motor rotation shaft of the motor portion to the rotating wheel; 
a suspending bracket (including elements 260, 270) that includes an upper joining seat portion (see the portion where arm 210 connects to the suspending bracket) and a lower joining seat portion (located proximate either 150A or, alternatively 140A) joinable with a suspension device (the suspending device at least including element 210) and an intermediate portion that connects the upper joining seat portion and the lower joining seat portion (the intermediate portion being the portion located between the upper and lower joining seat portions); and 
a fixing means (150A or, alternatively 140A) for mounting and fixing the suspending bracket to an outer wall surface of the casing, 
wherein the suspending bracket has a U shaped or C shaped portion oriented in a vehicle front/rear direction and that forms a recess portion in the suspending bracket (see the inverted U shape formed by bracket elements 260 and 270, best shown in Fig. 4), and 
wherein the casing includes a raised portion (the upper portion of the case which connects to element 180), the recess portion of the suspending bracket receiving the raised portion.
Relevant elements are best shown in Figs. 1, 3, and 4. It is noted that the embodiment of Figs. 3-4 is relied upon for the purpose of addressing the claims. Fig. 1 is referenced to show drive features within the casing 60, which are understood to also be possessed by the relied upon embodiment. 

Regarding claim 6, Mizutani further teaches: wherein the raised portion is in a front portion, a rear portion, or inside of a vehicle width direction (the raised portion is at least inside of a vehicle width direction relative to the wheel), and the intermediate portion has the recess portion.  Relevant elements are bet shown in Figs. 3, 4. 

Allowable Subject Matter
Claims 2, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Hewko (US 5,087,229) was previously relied upon (see the official action mailed 11/01/2021).  The claims were amended to overcome prior rejection(s) in view of Hewko; see Applicant’s remarks filed 3/16/2022. 
Mizutani fails to teach the limitations of claims 2, 4, and 7. None of the prior art of record, alone or in combination, teach or suggest the limitations encompassed by claims 2, 4, and 7. To modify any of the prior art of record to arrive at the claimed invention would be unobvious and improper hindsight. 

Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered.
Applicant’s arguments with respect to the claims and the Hewko refernece have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are made with respect to the claims, as amended. The amended claims have been addressed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618